Titone, J.
(dissenting). In my opinion, Criminal Term properly granted the motions to suppress. Therefore, I dissent and vote to affirm.
It is undisputed that the informant, Mr. Lopez, received a reward from the owner of the jewelry store and food *529money amounting to $30 or $40 from Detective Sanchez during the course of their meetings. Although, as the majority notes, he may not have been the classic professional informant, i.e., constantly giving the police tips for money based on “underworld” connections or in exchange for leniency, it is equally evident that he is neither the classic eyewitness citizen reporting a crime solely for the good of the community, nor a crime victim (see People v Schulle, 51 Cal App 3d 809, 814, and cases cited therein; cf. People v Hicks, 38 NY2d 90).1 In short, he was not a mere good Samaritan. Courts should be wary of information received in exchange for something of value.
The issuing court, moreover, manifested little awareness about the informant. It did not know that Mr. Lopez was being paid for the information and, while Mr. Lopez was in court, the evidence is inconclusive as to whether the Judge even knew that he was there. In any event, the Judge definitely did not speak with him.
Under the traditional formulation, in order to establish probable cause for the issuance of a search warrant, based on an informant’s hearsay statements, “the affidavit [must] show (1) whether the informant is in fact reliable, and (2) whether the underlying circumstances as to how the informant came by his information demonstrates sufficient probability of credibility to allow the search of the premises or person in question” (People v Hendricks, 25 NY2d 129, 133; see, also, People v Hanlon, 36 NY2d 549).2
I agree that the second “prong” is satisfied here. It is the first, the reliability of Mr. Lopez, that is the crucial issue.
*530The issuing court simply did not have “adequate safeguards against the rendition of false information” (People v Hicks, 38 NY2d 90, 94, supra). As Justice Schwartzwald explained in his opinion at Criminal Term, there were many ways in which Mr. Lopez’ reliability could have been established: “The informant (who was present when the application for the warrant was made but never, apparently, was questioned or otherwise acknowledged by the court) could have been found reliable or trustworthy had various other factors been present, even though he had never supplied information to the police before. His reliability could have been established by an affidavit (People v Hicks, 38 NY2d 90 [1975]); by sworn testimony (People v Wheatman, 29 NY2d 337 [1971]); or even by unsworn testimony to the issuing court (People v Brown, 40 NY2d 183 [1976]); or if his statement was clearly against his penal interest (United States v Harris, 403 US 573 [1971]); or if . his information was corroborated by police observations (People v Hendricks, 25 NY2d 129 [1969]; United States v Rollins, 522 F2d 160 [2d Cir, 1975]; United States v Bozza, 365 F2d 206 [2d Cir, 1966]); or by other informants’ corroborative statements (People v Wheatman, 29 NY2d 337).” In addition, it has been held that an informant’s reliability can be established by a signed statement on a form notice authorized by section 210.45 of the Penal Law (People v Sullivan, 56 NY2d 378).
The cases cited by the majority are inapposite. All involve the victims of crime or totally disinterested witnesses for which a predicate for reliability had been set forth. In fact, I note that in People v Hicks (38 NY2d 90, 91, 94, supra), “the sworn statement” of the informant “was annexed to the warrant application and was directly before the Magistrate who issued the warrant” and that the Court of Appeals expressly distinguished such a circumstance from that now before us: “The average citizen who provides the authorities with information as to observed criminal activity does so with no expectation of private gain”.
Stripped of the citizen-informant label, there was no evidence presented to the issuing court which would permit it to conclude that Mr. Lopez was reliable. Citizen-informant “status cannot attach if the affidavit is silent *531thereon. The affidavit must affirmatively set forth the circumstances from which the existence of the status can reasonably be inferred by a neutral and detached magistrate” (People v Smith, 17 Cal 3d 845, 852). The affidavit simply states that a named individual had given information concerning a burglary of a jewelry store. Nothing is said about that individual’s background or motivation. Such an affidavit is deficient (see People v Herdan, 42 Cal App 3d 300).
The warrant requirements of the State Constitution are not “hypertechnical” incantations. Rather, they are designed to protect the privacy of our citizens from police intrusion unless a neutral magistrate is convinced that there is probable cause to believe that criminal activity has occurred (People v Hanlon, 36 NY2d 549, 558, supra). If the application fails to pass muster, aphorisms and constructional guides cannot change the result (People v Hendricks, 25 NY2d 129, 137, supra).
In sum, the search warrant, based solely upon the hearsay informant of unproven reliability, was properly held to be invalid and the property seized under its authority suppressed (CPL 710.20). Accordingly, the order appealed from should be affirmed.
Damiani and Bracken, JJ., concur with Mollen, P. J.; Titone, J., dissents and votes to affirm the order in an opinion.
Order of the Supreme Court, Kings County, dated December 3,1981, reversed, on the law and the facts, motions denied, and matter remitted to Criminal Term for further proceedings.

. “The courts have recognized a distinction between informers who are virtual agents of the police and ‘citizen informants’ who are chance witnesses to or victims of crime. The former are often criminally disposed or implicated, and supply their ‘tips’ to the authorities on a recurring basis, in secret, and for pecuniary or other personal gain. The latter are innocent of criminal involvement, and volunteer their information fortuitously, openly, and through motives of good citizenship” (People v Ramey, 16 Cal 3d 263, 268-269).


. During the pendency of this appeal, a bare majority of the Supreme Court abandoned this test as a matter of Federal constitutional law (Illinois v Gates, 462 US _, 103 S Ct 2317). This is quite irrelevant for our purposes. While the Court of Appeals has adopted the Supreme Court's relaxation of Fourth Amendment strictures in some instances (e.g., People v Ponder, 54 NY2d 160), the two-pronged criteria set forth in Aguilar v Texas (378 US 108) and Spinelli v United States (393 US 410) have been deemed applicable to search warrants as a matter of State law (NY Const, art I, § 12; see People v Elwell, 50 NY2d 231, 235; People v Hanlon, 36 NY2d 549, 557-558; People v Landy, 59 NY2d 369).